674 F.2d 567
110 L.R.R.M. (BNA) 2744, 94 Lab.Cas.  P 13,594
STANLEY M. FEIL, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 80-1547.
United States Court of Appeals,Sixth Circuit.
Argued March 3, 1982.Decided March 31, 1982.

Andrew C. Meyer, Duvin, Flinker & Cahn Co., Cleveland, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, David Fleischer, N. L. R. B., Washington, D. C., for respondent.


1
Before EDWARDS, Chief Judge, PECK, Senior Circuit Judge, and CHURCHILL, District Judge.*

ORDER

2
On receipt and consideration of a petition for review of an order of the National Labor Relations Board 250 NLRB No. 143 (July 28, 1980) by Stanley M. Feil, Inc., and on review of the briefs and oral argument in said case wherein the Board had found that the petitioner had violated section 8(a)(1) of the National Labor Relations Act by coercively interrogating employees, by threatening less desirable working conditions and by granting a new benefit, hospitalization coverage, during the union's organizing efforts; and noting that the Board also found an appropriate bargaining unit consisting of petitioner's warehouse employees and entered a Gissel -type of bargaining order pertaining to said unit on the basis of violations previously catalogued; and further on review of the record, this court having determined that the Board's findings are supported by substantial evidence on the whole record and that its bargaining order is appropriate under NLRB v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969) because although the unfair labor practices found are less than "outrageous and pervasive," nonetheless the Board found that they were sufficient to tend to undermine the union's majority strength and interfere with the electoral process;


3
Now therefore, enforcement of the Board's order should be and hereby is granted.



*
 Honorable James P. Churchill, District Judge, United States District Court for the Eastern District of Michigan, sitting by designation